Citation Nr: 0911514	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  94-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected left 
foot disability or service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1977 and from October 1980 to May 1989.  

When this case was most recently before the Board of 
Veterans' Appeals (BVA or Board) in June 2004, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, for additional 
development.  The case is again before the Board for 
appellate consideration.

In a February 2009 informal hearing presentation, the 
Veteran's representative asserts that the Veteran has 
neurological complaints that are related to his service-
connected left foot or back disabilities.  The evidence of 
record, as reviewed below, reflects that the Veteran may have 
neurological abnormalities, with referred pain to the 
sacroiliac joints, associated with his service-connected 
mechanical low back pain.  This raises the issue of 
entitlement to an increased evaluation for mechanical low 
back pain, currently evaluated as 10 percent disabling.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2008).  


FINDING OF FACT

The competent medical evidence, overall, reflects that the 
veteran does not have a bilateral hip disability, caused or 
aggravated by active duty or a service-connected disability.  


CONCLUSION OF LAW

Service connection for a bilateral hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in April 2006 that fully addressed all 
necessary notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in May 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the April 2006 
letter provided Dingess notice.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records and VA treatment records.  The 
veteran submitted private treatment records and was provided 
an opportunity to set forth his contentions during a December 
2003 hearing before an RO Hearing Officer.  The appellant has 
been afforded VA medical examinations throughout the appeal 
period.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2008).

The Veteran contends that he now has a bilateral hip 
condition either due to service or as secondary to his 
service-connected left foot disability or service-connected 
low back disability.  

The Veteran is service-connected for a fracture of the first 
metatarsal, distal part of proximal phalanx fourth toe, 
fracture of navicula, avulsion fracture intermediate 
cuneiform with malalignment of tarsal bones left foot.  The 
evaluation is 20 percent.  He is also service-connected for 
mechanical low back pain, directly due to the left foot 
disability, evaluated as 10 percent disabling.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral hip 
condition.  

The veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to the 
hips.  There is no evidence of pertinent complaints, 
symptoms, findings or diagnoses within one year of the 
veteran's separation from service.  Because the claimed hip 
condition was not seen during service, service connection may 
not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Because 
the claimed hip condition was not seen within one year of the 
veteran's separation from service, presumptive service 
connection is not warranted.

The report of a January 1992 VA examination notes that the 
Veteran complained of left hip pain.  On orthopedic 
examination, he had normal range of motion that was not 
painful.  The diagnosis was negative for the hip.  On general 
medical examination, the Veteran complained of an inservice 
left hip injury.  The pertinent diagnosis was multiple 
injuries to the left hip, knee and foot, as well as right 
knee.  X-ray examination resulted in a pertinent impression 
of mild osteoarthritic changes in both hips.  

A March 1994 private medical report from C.A.B., M.D., 
provides that in June 1989 the Veteran complained of low back 
pain and pain going down his left leg with numbness and 
burning.  Dr. B. provided the opinion that the Veteran's 
problems with his low back and leg were in all probability a 
result of the [service-connected] injury to his left foot in 
April 1998.  Structural adaptation to compensate for his left 
foot injury in all likelihood put extra stress on his low 
back causing hip rotation and subsequent nerve sciatic nerve 
impingement.  

A February 1994 VA X-ray resulted in an impression of normal 
examination of the hips.  

A January 1995 private medical report from S.W.H., D.O., 
refers the Veteran for a series of massage therapies for the 
back, sacroiliac and buttock region, and lower cervical 
region.  Dr. H. observed that the Veteran had permanent 
injuries in his back and nerve supply to the lower 
extremities.  

A November 1997 VA examination report provides that the 
Veteran complained of low back pain that radiated to the 
posterior buttock and hip region.  On physical examination, 
the Veteran had full range of motion of both hips with no 
significant pain.  He reported diminished sensation to touch 
over the lateral aspect of the left thigh and experienced 
burning pain in this region on occasions.  He did not report 
any problems with numbness of the legs on either side.  
Current X-rays of the bilateral hips were normal.  The 
pertinent impression was that there was no evidence of 
degenerative arthritis or other pathology in the hip.  The 
report of the November 1997 VA X-ray resulted in an 
impression of normal as it was in February 1994.  

A December 1999 VA X-ray report provides an impression of 
radiographically negative hips.  

A September 2006 VA orthopedic examination report reflects 
that the examiner reviewed the Veteran's claims file, and 
sets forth the pertinent medical history.  The Veteran 
reported having been told by his private chiropractor that 
his hips were out of alignment secondary to his spinal disc 
condition.  He complained of radiating pain from his back 
into his sacroiliac joints, not actually into his hip joints.  
The Veteran denied any anterior hip pain, inguinal pain or 
radiating medial abductor pain.  The Veteran said that the 
pain was worse on the left than the right.  He denied any 
popping, clicking, swelling or giving way of either hip.


On physical examination, the Veteran demonstrated normal 
clinical appearance.  He had full symmetric range of motion 
of both hips without pain.  No gross pain to palpation was 
noted over both lateral aspects of the hip to palpation.  The 
Veteran did not have any pain with passive or active assisted 
range of motion of either hip.  Neurovascular status was 
intact.  September 2006 X-rays were noted to result in 
impressions of negative right hip X-ray and negative left hip 
X-ray.  

The final pertinent clinical impression was lumbar 
degenerative disc disease with mild left lower extremity 
femoral neuropathy; moderate mechanical low back pain 
secondary to lumbar degenerative disc disease; and normal 
bilateral hip examinations.  The examiner commented that the 
Veteran's bilateral hip examinations were normal.  His 
complaint of hip pain was referred pain to sacroiliac joints 
from his lumbar degenerative disc disease.  At the present 
time, the Veteran did not demonstrate abnormal hip pathology 
and had normal X-rays, full range of motion and a normal 
examination at this time.  

Overall, the foregoing evidence demonstrates that the Veteran 
has no disability of either hip.  The sole indication of 
osteoarthritis, the January 1992 VA X-ray, is outweighed by 
the four subsequent negative VA X-rays and the negative 
November 1997 and September 2006 VA examinations.  

In any case, the medical evidence suggests that to the extent 
the Veteran complains pain in the vicinity of the hips, such 
pain may be referred pain affecting the sacroiliac joints due 
to the Veteran's service-connected low back disorder.  As is 
noted in the Introduction section of this decision, the issue 
of a neurological disorder causing referred pain to the 
sacroiliac joints is part and parcel of the veteran's 
service-connected mechanical low back pain, an issue that is 
not appeal and which has been referred to the RO for 
appropriate action.   

The veteran implicitly contends, in part, that he has 
symptoms of a bilateral hip disability that have continued 
since active duty.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that the veteran is able to observe bilateral 
hip symptoms since service, his opinions are outweighed by 
the competent medical evidence.  Simply stated, the Board 
finds that the post-service medical records discussed above 
(which overall reflect that the Veteran has no bilateral hip 
disability) outweigh the veteran's contentions.  

The Board further notes that the veteran's complaints of hip 
pain alone, without a finding of underlying pathology 
affecting the hip, cannot serve as a basis of an award for 
service connection .  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  The current medical records do 
not reveal that the veteran currently suffers from any 
disability of the bilateral hips.  Therefore, the weight of 
the medical evidence shows that the veteran does not have a 
current disability of the left lower extremity and, 
accordingly, service connection for a left lower extremity 
disability cannot be granted as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a bilateral hip 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a bilateral hip disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


